Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 1 of 12 Page ID #333



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 ANTRELL A. TEEN,                            )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:18-cv-996-GCS
                                             )
 CHARLES GERMAINE, and                       )
 CHRISTOPHER LANZANTE,                       )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On April 19, 2018, a single claim was severed into this action from the claims in

Case No. 3:18-cv-568-JPG. Plaintiff Antrell Teen alleges that he was exposed to

unconstitutional conditions of confinement when he was exposed to harmful exhaust

fumes while incarcerated at the St. Clair County Jail. According to Teen, Defendants

Charles Germaine and Christopher Lanzante were deliberately indifferent to his health

and safety when they failed to act appropriately to prevent or limit his exposure to the

dangerous fumes. By motion dated February 28, 2020, Defendants moved for summary

judgment on the merits of Teen’s claims. For the reasons delineated below, Defendants’

motion is granted.

                                 FACTUAL BACKGROUND

       At all times relevant to his complaint, Teen was an inmate in the custody of the St.

Clair County Jail. Teen was arrested and incarcerated beginning in 2015 as a pretrial

detainee, but on January 23, 2016, Teen was convicted of aggravated battery and first-



                                        Page 1 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 2 of 12 Page ID #334



degree murder. By 2018, he was still in the custody of the St. Clair County Jail, but he was

a convicted, post-trial prisoner. Defendants Charles Germaine and Christopher Lanzante

both worked as correctional officers at the jail.

       This case arises out of a short period of time when Teen was housed on L-Block at

the jail. Teen was transferred to L-Block on January 29, 2018, and he remained housed

there until March 16, 2018. (Doc. 56-2). At around 7:00 or 8:00 a.m. each Thursday

morning while he was housed in L-Block, Teen claims that he was exposed to exhaust

fumes and that the smell lasted for roughly 30 to 45 minutes. (Doc. 56-1, p. 3-4). He

described the smell as similar to a box truck exhaust or mechanical objects rubbing

together. Id. Teen further testified that he felt the smell was harsher than car exhaust

fumes and that it made him feel lightheaded and woozy. (Doc. 56-1, p. 4). His eyes would

burn, and he would have headaches and a scratchy throat. (Doc. 56-1, p. 12). Teen also

said he heard a machine running during the periods when he smelled the fumes. (Doc.

56-1, p. 4). When the odor dissipated, so did Teen’s headaches and other symptoms. (Doc.

56-1, p. 5, 20).

       Teen first smelled the fumes on February 1, 2018. He asked a correctional officer,

Officer Taylor, for assistance, and Taylor set up an industrial-sized fan and opened the

door to the cell block to improve ventilation. (Doc. 56-1, p. 5). Defendants were not aware

of or involved in the response to the fumes on February 1, 2018. On February 8, 2018,

however, Teen testified that Germaine was making rounds when the odor was present

for a second time. Germaine “just plainly refused to open the door” to L-Block even

though Germaine allegedly smelled the fumes. (Doc. 56-1, p. 7). Teen and Germaine got


                                         Page 2 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 3 of 12 Page ID #335



into a “disagreement” because Teen was screaming for Captain Collins, the sergeant, to

come force Germaine to get the fan and improve air circulation. (Doc. 56-1, p. 7-8). Collins

and three officers, including Lanzante, came in response to the disturbance. (Doc. 56-1, p.

8). One officer, Miller, opened the door and got the fan about an hour after Teen first

asked Germaine for the fan. (Doc. 56-1, p. 8).

       The next fume exposure was on February 15, 2018, but neither Lanzante nor

Germaine were involved in the response to the fumes that day. (Doc. 56-1, p. 10). Teen

testified that he could not remember his first issue with Lanzante, but he recalled a second

issue on February 22, 2018, when Lanzante allegedly refused to accept and turn in Teen’s

captain’s complaints and failed to get a supervisor. (Doc. 56-1, p. 11, 18). Teen did not

smell the fumes again until March 8, 2018. (Doc. 56-1, p. 18). He testified that Germaine

again disregarded his plea for help and refused to get the fan. (Doc. 56-1, p. 18). Teen

explained that he named Germaine and Lanzante in this action because they did not take

actions to ameliorate the fumes like setting up a fan or notifying a supervisor even though

they knew about the smell. (Doc. 56-1, p. 12).

       Teen submitted a series of captain’s complaints about the fumes. On February 9,

2018, he complained about the fumes he smelled on February 1st and 8th, which

apparently came from a truck that had pulled into or near the jail. A supervisor

responded and advised Teen to report the issue more promptly so that officers could talk

with the driver of the truck. (Doc. 56-6, p. 1). On February 15, 2018, Teen filed a complaint

because he had submitted earlier complaints about the fumes and officers refusing to get

supervisors for issues they could not handle. Teen wrote that he had not received any


                                         Page 3 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 4 of 12 Page ID #336



responses. Officer Harris responded to the complaint stating that he did not notice any

odor, but he notified maintenance and opened the door to allow air circulation. A

supervisor agreed with Officer Harris’s approach and signed off on the complaint on

February 15, 2018. (Doc. 56-6, p. 3). There is a complaint from Teen written on February

22, 2018, but it is unrelated to his allegations in this case. (Doc. 56-6, p. 6).

        Teen testified that his symptoms typically ended when the fumes subsided each

week. (Doc. 56-1, p. 5, 20).1 He testified that he submitted a sick call on February 15, 2018,

because he wanted a checkup to see if he had health issues from the fumes. (Doc. 56-1, p.

15). This is the only sick call request he claims to have made related to medical issues

caused by the fumes. Teen did not see anyone in the healthcare unit right away, and by

his next healthcare appointment in May 2018, he did not mention any issues related to

the fumes because he “[h]ad other pressing issues.” (Doc. 56-1, p. 16). No records confirm

whether Teen submitted the sick call as he testified.

        The evidence suggests that the exhaust fume odor came from a back-up generator

system at the jail as opposed to a truck. Defendants provide an affidavit from Lee

Branstetter, a maintenance foreman for the St. Clair County Public Buildings

Commission, who works full-time in the St. Clair County Jail. (Doc. 56-4). He avers that,

at all times relevant to Teen’s allegation the ventilation system at the jail was in

compliance with the regulations set in the Illinois County Jail Standards, and he explains


1       In an affidavit attached to his responsive brief, Teen claims for the first time that his symptoms
were longer-lasting and more severe. A party, however, “cannot defeat a motion for summary judgment
by ‘contradict[ing] deposition testimony with later-filed contradictory affidavits.’” LaFary v. Rogers Group,
Inc., 591 F.3d 903, 908 (7th Cir. 2010)(quoting Ineichen v. Ameritech, 410 F.3d 956, 963 (7th Cir.
2005))(alteration in original).


                                                Page 4 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 5 of 12 Page ID #337



that the jail maintains a back-up power generation system that has two diesel powered

generators. The generators must be given weekly test runs as part of their maintenance

process. The tests are routinely performed on Thursday mornings. During the tests, the

generators are started and system measurements, including amps, volts, oil psi and

coolant temperatures, are taken. The tests are regulated by a timer that automatically

starts and ends each test run after exactly one hour.

       Branstetter maintains that he is unaware of any defects in the system during

February 2018 and March 2018, and the generator log sheets reveal no defects during any

of the relevant weekly tests. (Docs. 56-4, 56-5). The weekly tests require a minimal amount

of diesel fuel and do generate exhaust. The exhaust is released outside the jail through

exhaust pipes, and Branstetter is unaware of any leaks in the pipes. The jail also has a

smoke and fire detection system that sets off an alarm in any block if there’s a hazard like

smoke or a rise in temperature. The system passed its annual inspection on May 30, 2018.

It did not go off during any of the relevant generator tests. (Doc. 56-4).

                                    LEGAL STANDARDS

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord


                                         Page 5 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 6 of 12 Page ID #338



Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

         In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

examining the evidence in the light reasonably most favorable to the non-moving party,

giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th Cir.

2014).

         The Eighth Amendment prohibition on cruel and unusual punishment forbids the

unnecessary and wanton infliction of pain.2 See Rhodes v. Chapman, 452 U.S. 337, 346

(1981)(citation omitted). To succeed on a claim related to conditions of confinement, a

plaintiff must establish both an objective and subjective element. See Grieveson v.

Anderson, 538 F.3d 763, 775 (7th Cir. 2008). As to the objective element, a prisoner must

establish that the conditions deny him “the minimal civilized measure of life’s

necessities,” creating an excessive risk to the prisoner’s health or safety. Farmer v. Brennan,

511 U.S. 825, 834 (1994). To do so, he must show that the conditions resulted in an

unquestioned and serious deprivation of basic human needs such as food, medical care,



2        The threshold order identifies Teen as a pretrial detainee. Although Teen was a pretrial detainee at
the St. Clair County Jail for a period of time, his claims in this case arise after he was convicted in 2016. As
such, his claims are derived from the Eighth Amendment, not the Fourteenth Amendment, as stated in
earlier orders. See, e.g., Hardeman v. Curran, 933 F.3d 816, 821 (7th Cir. 2019)(applying an objective
reasonableness standard under the Fourteenth Amendment to pretrial detainee’s conditions of
confinement claim but explaining that the Eighth Amendment deliberate indifference standard applies to
claims by “convicted prisoners.”


                                                 Page 6 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 7 of 12 Page ID #339



sanitation, or physical safety. See Rhodes, 452 U.S. at 347. The Eighth Amendment “does

not require prisons to provide prisoners with more salubrious air, healthier food, or

cleaner water than are enjoyed by substantial numbers of free Americans.” Carroll v.

DeTella, 255 F.3d 470, 472 (7th Cir. 2001). Rather, “extreme deprivations are required to

make out a conditions-of-confinement claim.” Turner v. Miller, 301 F.3d 599, 603 (7th Cir.

2002)(citations and quotations omitted).

       The subjective component of a claim for unconstitutional conditions of

confinement requires demonstrating that a defendant had a culpable state of mind, that

is that a defendant acted with deliberate indifference to a substantial risk of serious harm

to the prisoner. See Farmer, 511 U.S. at 837, 842. While mere negligence does not amount

to a constitutional violation, a plaintiff satisfies the deliberate indifference standard by

showing that a prison official acted, or failed to act, despite the official’s knowledge of a

substantial risk of serious harm from the alleged unconstitutional conditions. See Farmer,

511 U.S. at 842; Davidson v. Cannon, 474 U.S. 344, 347-348 (1986). That is, prison officials

must act to prevent “unreasonable peril” or to address “preventable, observed hazards

that pose a significant risk of severe harm to inmates.” Anderson v. Morrison, 835 F.3d 681,

683 (7th Cir. 2016).

                                         ANALYSIS

       Defendants argue that there is insufficient evidence to demonstrate that Teen was

exposed to an excessive risk to his health and safety. Unsafe air conditions can give rise

to claims of unconstitutional conditions of confinement. While prisoners may not be

guaranteed “more salubrious air,” they are protected from noxious air. See, e.g., Helling v.


                                         Page 7 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 8 of 12 Page ID #340



McKinney, 509 U.S. 25, 35 (1993)(noting that intense exposure to tobacco smoke could

constitute a significant risk of harm to inmate health). Additionally, allegations of

extremely poor ventilation systems have been held to satisfy the objective prong of an

unconstitutional conditions claim where there is evidence of a “direct physical

manifestation of the harm caused by the poor ventilation, as well as the quite likely

possibility for future health problems.” See Board v. Farnham, 394 F.3d 469, 486 (7th Cir.

2005). That said, there must be evidence that the air quality poses a danger to inmate

health.

      Considering environmental tobacco smoke in Helling, the Supreme Court

determined that with respect to the objective component, the prisoner “must show that

he himself is being exposed to unreasonably high levels” of the smoke. 509 U.S. at 35. The

Supreme Court also reasoned that the prisoner’s claim required “more than a scientific

and statistical inquiry into the seriousness of the potential harm and the likelihood that

such an injury to health will actually be caused by exposure,” including assessing

“whether society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.”

Id. at 36 (emphasis in original). Likewise, courts evaluating claims of exhaust fume

exposure consider the length of time of an inmate’s exposure to allegedly noxious air and

also the consequences of the exposure. See, e.g., Sibley v. Dart, No. 17-cv-6298, ---

F.Supp.3d ---, 2019 WL 8544391, at *3-4 (N.D. Ill. Feb. 19, 2019)(noting that the inmate,

who had asthma, was only exposed to smoke-filled air for under an hour but the air

caused the inmate to lose consciousness)(citing Morissette v. DeTella, No. 96-C-6798, 1997


                                       Page 8 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 9 of 12 Page ID #341



WL 619851, at *5 (N.D. Ill. Sept. 29, 1997)(noting that 45 minutes of exposure to engine

fumes, which caused long-term headaches and dizzy spells, was not actionable because

“brief and isolated exposure to engine exhaust does not violate the Constitution”)).

       When all the facts and circumstances are considered, there is insufficient evidence

that Teen was exposed to noxious air at a level that rises to a constitutional violation. He

was exposed to fumes for short periods of time once per week for six weeks. There is no

evidence that the odor he smelled actually was harmful, but he does report mild

symptoms. His symptoms, however, were headaches, dizziness, stomach pain, watering

eyes, and a scratchy throat that dissipated along with the fumes, either because a fan was

brought in or because the odor ended. Crediting his testimony, Teen submitted a single

sick call, but he only did so to check and make sure that he was okay, as opposed to

seeking treatment for a serious or lingering health problem. He did not visit the

healthcare unit until May 2018. By that appointment, he had “more pressing” medical

issues and did not report any lingering medical issues tied to the exhaust odor.

       All members of society are exposed to incidental, fleeting exposure to exhaust

fumes, and here, there is no evidence that Teen’s exposure was severe or was at a level

beyond what anyone would willingly accept as a part of life. Correctional officers

continued their rounds and duties without any changes as a result of the alleged odor.

Based on the record before the Court, it is likely that the smell described by Teen came

from the test of the back-up generator system, but there is no evidence of a malfunction

in the system or in the piping that led to exhaust pouring into L-Block. Teen testified that

no smoke or particles related to the odor were visible in the air, and he required no


                                        Page 9 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 10 of 12 Page ID #342



medical care in the wake of his exposure.

       Teen’s captain’s complaints similarly do not evidence any sort of long term or

lingering medical problems from the fumes, and one officer’s response indicates the

officer did not smell any fumes in the jail. The record is devoid of support for Teen’s

contention that he was exposed to unreasonable amounts of exhaust fumes or that the

fumes were harmful. If the air was harmful during the generator tests, any exposure was

brief and isolated, and, as such, no reasonable juror could conclude that Teen was

exposed to an excessive risk to his health or physical safety. But see Farnham, 394 F.3d at

486 (finding triable issue of fact where prisoners claimed numerous nosebleeds and

prolonged respiratory issues, which led to one prisoner’s hospitalization, and where a

heating contractor examined the jail ventilation system and reported that the ducts were

contaminated with black mold and fiberglass in a manner that posed a health hazard).

       Even if Teen could establish that he was exposed to a substantial risk of harm, he

cannot establish that Lanzante was deliberately indifferent to that risk. Lanzante was

involved in Teen’s claims only on February 8, 2018, when he responded to a disturbance

between Teen and Germaine, and on February 22, 2018, when he allegedly refused to give

Teen a captain’s complaint form. On February 8, 2018, another officer opened the door

and got a fan shortly after Lanzante’s arrival to the scene. Thus, there is no evidence that

Lanzante’s behavior rose to the level of deliberate indifference, or was even objectively

unreasonable, on that date.

       As to the claim that Lanzante refused to give Teen a captain’s complaint form to

report the exhaust smell on February 22, 2018, that claim is questionable since Teen


                                        Page 10 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 11 of 12 Page ID #343



submitted an unrelated captain’s complaint on that date. Nonetheless, refusing to turn

over a captain’s complaint form does not rise to the level of personal conduct that could

be deemed to be reckless behavior towards Teen’s health or safety with respect to an odor

in the cell block. Teen does not allege that he was bothered by the fumes on that date, so

it is unclear how that behavior displayed reckless disregard to Teen’s health or safety.

Even under an objective reasonableness standard, no reasonable juror could find that

Lanzante’s alleged behavior towards Teen during this period was constitutionally

suspect.

       As to Germaine, Teen’s testimony suggests that he was involved in Teen’s odor

complaints on two dates: February 8, 2018, and March 8, 2018. On February 8, 2018, Teen

testified that Germaine smelled the fumes but refused to open the door to the cell block

to improve air circulation, leading to a disagreement approximately 30 minutes later after

which another officer got a fan. (Doc. 56-1, p. 7-8). On March 8, 2018, Germaine again

allegedly refused to get a fan.

       Two discrete incidents one month apart during which Germaine continued his

assigned duties and conducted rounds as usual do not rise to the level of reckless

disregard for, nor did it constitute objectively unreasonable behavior with respect to,

Teen’s health or safety, particularly where security reasons explain a refusal to open the

cell block door. The Court need not resolve this question, however, because Teen was not

exposed to a substantial risk of harm as required to establish a constitutional violation.

                                       CONCLUSION

       For the above-stated reasons, Defendants’ motion for summary judgment (Doc.


                                        Page 11 of 12
Case 3:18-cv-00996-GCS Document 62 Filed 05/11/20 Page 12 of 12 Page ID #344



56) is GRANTED. The Clerk of Court shall enter judgment in favor of Charles Germaine

and Christopher Lanzante and shall close this case.

      IT IS SO ORDERED.                                              Digitally signed
                                                                     by Judge Sison
      Dated: May 11, 2020.                                           Date:
                                                                     2020.05.11
                                                                     15:54:00 -05'00'
                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                      Page 12 of 12
